Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 1, 2015

                                      No. 04-15-00591-CV

               IN THE INTEREST OF M.G.F., N.J.F. AND K.R.F., Children,

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 13381B
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The clerk’s record for this appeal was due to
be filed on September 28, 2015.

        On September 30, 2015, the trial court clerk filed a notification of late record stating the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee. It is therefore ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court